*837OPINION
DALLY, Judge.
This is an appeal from a judgment in which the appellant was convicted of the offense of delivery of amphetamine, a controlled substance. The punishment, enhanced by a prior felony conviction, is imprisonment for seven years.
The appellant asserts that the trial court committed reversible error when it admitted in evidence over timely objection inadmissible hearsay evidence.
Over proper and timely objection the court admitted into evidence State’s Exhibit No. 4, which was an envelope bearing notations which were made by the officer submitting evidence to the crime laboratory.
The complained of evidence which was admitted follows:
“CASE NO. H-68341
REQUIRED INFORMATION FOR SUBMITTING EVIDENCE TO CRIME LABORTORY (sic) HOUSTON POLICE DEPARTMENT
Suspect Kenneth Lee Kistler_
Print full name, sex, age and color
Offense SALE OF CONT. SUB Dat4 of Offense 1-13-75
Location 2725 Yale
Complaint State of Texas_
(Print full name, sex, age, and color)
Submitting Officer R. C. Garza Date submitted 1 — 13-75
Dept or Division Narcotics
Evidence Submitted 3-Yellow & Black Capsules
Analsis (sic) Required If cont. Sub.
RFNB 7:15 A.M. R, C. Garza_
14 June 76 (Wed.) (Officer’s Signature)
P.S. Police Officer (Title) •
2169_
(Badge No.)
Report introduced 208th 12 Oct. 76”
The admission of the above evidence over the appellant’s timely objection constitutes error. We need not restate the reasons which have been amply stated in the opinions of this Court and in the opinions of the United States Court of Appeals for four circuits. See Coulter v. State, 494 S.W.2d 876 (Tex.Cr.App.1973); Rodriquez v. State, 494 S.W.2d 864 (Tex.Cr.App.1973); Nelson v. State, 507 S.W.2d 565 (Tex.Cr.App.1974); Battee v. State, 543 S.W.2d 91 (Tex.Cr.App.1976); Sisson v. State, 561 S.W.2d 197 (Tex.Cr.App.1978); Carrier v. State, 565 S.W.2d 57 (Tex.Cr.App.1978); United States v. Brown, 451 F.2d 1231 (5th Cir. 1971); United States v. Adams, 385 F.2d (2nd Cir. 1967); Sanchez v. United States, 293 F.2d 260 (8th Cir. 1961); United States v. Ware, 247 F.2d 698 (7th Cir. 1957).
The judgment is reversed and the cause is remanded.